Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 1 of 22 PageID# 2072



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  CHRISTIAN ALBERTO SANTOS GARCIA,          )
  et al.,                                   )
                                            )
                      Plaintiffs,           )
        v.                                  )                    No. 1:20-cv-821-LMB-JFA
                                             )
  CHAD F. WOLF, et al.,                      )
                                             )
                      Defendants.            )
  __________________________________________

                   MEMORANDUM OF LAW IN SUPPORT OF
       FEDERAL DEFENDANTS’ MOTION TO DISMISS, IN PART, FOR LACK OF
                JURISDICTION OR FAILURE TO STATE A CLAIM

         Defendants Chad F. Wolf, U.S. Immigration and Customs Enforcement (“ICE”), Tony

  Pham, and Russell Hott (collectively “Federal Defendants”), respectfully submit this memorandum

  of law in support of their partial motion to dismiss in the above-captioned action pursuant to Rules

  12(b)(1) and 12(b)(6).

                                          INTRODUCTION

         Plaintiffs bring this lawsuit challenging their conditions of confinement at the Farmville

  Detention Center (“ICA Farmville”) in light of COVID-19, seeking wholesale changes to the

  conditions at the facility with respect to medical care, food service, and preventative measures

  against COVID-19. As part of their challenge, Plaintiffs bring substantive due process claims 1



  1
   Because any argument against Plaintiffs’ substantive due process claims would rely on evidence
  outside of the pleadings on a Rule 12(b)(6) motion, including evidence of the extensive measures
  Defendants have taken to protect the detainee population at Farmville, Federal Defendants do not
  move herein to dismiss those claims. The Federal Defendants contend that Plaintiffs’ due process
  claims fail on the merits but will reserve those arguments for summary judgment. Plaintiffs in their
  Amended Complaint separately bring a variety of state tort law claims and claims under 42 U.S.C.
  § 1983 that are not pleaded against the Federal Defendants.
                                                      1
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 2 of 22 PageID# 2073



  alleging that the conditions of confinement at ICA Farmville are unconstitutional, while also

  bringing a claim under the Administrative Procedure Act (“APA”) against the Federal Defendants.

  As to this latter claim, Plaintiffs assert that Federal Defendants have violated the APA by not

  sufficiently complying with ICE’s own standards for the care of detainees in ICE Custody—the

  Performance-Based National Detention Standards (“PBNDS”)—and seek, inter alia, a wide-ranging

  injunction to have the Court order the compliance that Plaintiffs seek and to have “the Court . . .

  retain jurisdiction over Defendants to monitor compliance with the Court’s order.” Am. Compl.

  ¶ 12.

          Plaintiffs’ Complaint should be dismissed in part for two reasons. First, the claims of

  Plaintiffs Jose Linares Hernandez and Vano Bazerashvili as to Federal Defendants are moot because

  Plaintiff Linares Hernandez has been removed to Guatemala and because Plaintiff Bazerashvili has

  been released from ICA Farmville as a medically at-risk individual. 2 As a result, these Plaintiffs are

  in custody at ICA Farmville. As they are no longer detained in ICA Farmville, they are no longer

  subject to the conditions at the facility and do not have a live case or controversy for declaratory and

  injunctive relief as to the conditions of confinement at ICA Farmville. Therefore, this Court should

  dismiss their claims against Federal Defendants specifically for lack of subject matter jurisdiction.

          Second, Claim V of Plaintiffs’ First Amended Complaint—Plaintiffs’ APA claim—should be

  dismissed in its entirety. As an initial matter, Plaintiffs’ APA claim is not cognizable and the entirety

  of Claim V should be dismissed for lack of subject matter jurisdiction. Under its own terms, the

  APA only authorizes suit to challenge “final agency action,” 5 U.S.C. § 704, defined as



  2
    Plaintiff Bazerashvili’s release was done in compliance with the nationwide injunction from Fraihat
  v. ICE, 19-cv-01546 (C.D. Cal.), which has directed ICE to release medically at risk individuals since
  the outbreak of COVID-19 after evaluating their immigration history, criminal record, potential
  threat to public safety, flight risk, and national security concerns.
                                                        2
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 3 of 22 PageID# 2074



  “circumscribed, discrete agency actions”; it does not, however, allow for “broad programmatic

  attack[s],” because they do not challenge “agency action.” Norton v. S. Utah Wilderness All., 542 U.S.

  55, 62, 64 (2004). Consequently, the APA limits judicial review to discrete agency actions and

  precludes APA claims that seek wide-ranging relief subject to continued oversight by a court. This

  limit is logical: it ensures that courts do not become mired in day-to-day managerial oversight of

  agency operations.

          Plaintiffs’ APA claim would require this Court to contravene this limitation. While Plaintiffs

  bring suit against Federal Defendants for violating the PBNDS, they are not seeking to challenge a

  discrete violation of those standards or to compel Federal Defendants to reverse or implement a

  simple “on-off” decision that would satisfy the APA’s requirement of discrete agency action.

  Instead, Plaintiffs are seeking to challenge the manner of Federal Defendants’ compliance with the

  PBNDS and to have this Court supervise that compliance for the foreseeable future. See, e.g., Am.

  Compl. p. 112 (praying that the Court “[r]etain jurisdiction and monitor Defendants’ compliance

  with the above requirements by ordering Defendants to regularly update the Court of its progress

  implementing the Court’s order”). This Court and the Fourth Circuit have recognized that such a

  challenge is foreclosed under the APA. See City of New York v. United States Dep't of Def., 913 F.3d

  423, 431 (4th Cir. 2019) (“Courts are well-suited to reviewing specific agency decisions, such as

  rulemakings, orders, or denials. We are woefully ill-suited, however, to adjudicate generalized

  grievances asking us to improve an agency’s performance or operations.”); Orbital ATK, Inc. v.

  Walker, 2017 WL 2982010, at *5 (E.D. Va. July 12, 2017) (Brinkema, J.) (noting that with respect to

  the APA “the Supreme Court has expressly excluded claims requesting ‘wholesale improvement of

  [a] program’ from judicial review because a program is not a discrete agency action”) (citation

  omitted).

                                                     3
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 4 of 22 PageID# 2075



          However, assuming arguendo that Plaintiffs have met the threshold for challenging final

  agency action, Plaintiffs still do not have a cognizable APA claim under the doctrine set out in United

  States ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954) (the “Accardi doctrine”). Plaintiffs’ APA claim

  is premised on the theory that the Accardi doctrine provides the basis for this suit because “an

  agency and agency officials are required to follow their own policies.” Am. Compl. ¶ 468. But

  Plaintiffs do not have a cognizable Accardi claim because the Accardi doctrine has traditionally been

  applied in instances involving “an agency’s failure to afford an individual procedural safeguards

  required under its own regulations.” United States v. Morgan, 193 F.3d 252, 266 (4th Cir. 1999)

  (emphasis added). Courts have held that claims under the Accardi doctrine, much like the

  requirement of final agency action, provide relief where there are discrete failures by an agency to

  abide by its own rules or regulations that aim to protect procedural due process rights. By contrast,

  Plaintiffs’ Accardi claim is seeking to challenge the manner of Federal Defendants’ substantive

  compliance with the PBNDS rather than to enforce a discrete right in an agency’s rules or

  regulations. Accardi does not stretch this far. This is because “Accardi is rooted . . . in notions

  of procedural due process” and “[i]t is not readily apparent that . . . substantive guidelines on how

  ICE should operate its detention facilities, fall[] ‘within the ambit of those agency actions to which

  the [Accardi] doctrine may attach.’” C.G.B. v. Wolf, 2020 WL 2935111 at *34 (D.D.C. June 2, 2020)

  (citation omitted). As such, courts have concluded that “because Accardi does not create substantive

  rights, [plaintiffs] cannot rely on the APA to enforce the government’s adherence to CDC guidelines

  or its own internal guidance [on how to handle the COVID-19 crisis].” D.A.M. v. Barr, 2020 WL

  4218003, at *13 (D.D.C. July 23, 2020).

          Because Plaintiffs’ APA claim does not challenge final agency action and/or does not fit

  within the ambit of the Accardi doctrine this Court should dismiss Claim V of the Complaint in its

                                                      4
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 5 of 22 PageID# 2076



  entirety as well as dismiss all of Plaintiffs Linares Hernandez and Bazerashvili’s claims against

  Federal Defendants as moot.

                                      FACTUAL ALLEGATIONS

          Plaintiffs filed this suit on July 21, 2020 and subsequently filed a First Amended Complaint

  on October 19, 2020. See ECF Nos. 1, 123. Plaintiffs are fourteen foreign nationals 3 detained at

  one point or another at ICA Farmville during the pendency of their removal proceedings. See Am.

  Compl. ¶¶ 13-27. They challenge their conditions of confinement at ICA Farmville as a result of the

  increased prevalence of COVID-19 among detainees at the facility that occurred in July 2020. See

  Am. Compl. ¶ 63. Specifically, Plaintiffs allege that their conditions and various measures taken by

  Federal Defendants in regards to ICA Farmville violate their right to substantive due process under

  the Fifth Amendment of the United States Constitution and violate the APA. See Am. Compl.

  ¶¶ 398-412, 465-476. As relevant to the motion here, Plaintiffs assert that Federal Defendants have

  violated the APA because Federal Defendants’ actions have not complied with their own policies,

  the PBNDS—ICE’s national detention standards regarding detainees’ health and food needs, among

  others, which Plaintiffs assert also incorporate CDC guidelines for the prevention and control of

  infectious diseases. Am. Compl. ¶¶ 339-397, 472-474.

          In particular, Plaintiffs assert that Federal Defendants have violated the PBNDS by not fully

  complying with its various standards. They allege that Federal Defendants have not complied with


  3
   Plaintiffs’ Amended Complaint added a number of individuals as Plaintiffs and raised additional
  claims as to the other defendants, including claims under state tort law and 42 U.S.C. § 1983 for
  compensatory damages. However, from the face of the pleading, only ten of the fourteen plaintiffs
  assert Claims I and V as to Federal Defendants. Those Plaintiffs include: Christian Alberto Santos
  Garcia, Santos Salvador Bolanos, Marco Antonio Miranda Sanchez, Melvin Ivan Velasquez
  Orellana, Olaitan Michael Olaniyi, Shawn Houslin, Jerbin Ivan Garcia Garcia, Jorge Alexander
  Rivera Rodriguez, Jose Linares Hernandez, and Vano Bazerashvili. Am. Compl. ¶¶ 465-476. The
  remaining four plaintiffs—who have been released from ICA Farmville—do not assert an APA
  claim against Federal Defendants from the face of the Complaint.
                                                    5
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 6 of 22 PageID# 2077



  the standard for medical care by failing to ensure that ICA Farmville conducts adequate testing for

  COVID-19, failing to implement sufficient precautions against a COVID-19 outbreak, failing to

  provide appropriate treatment and isolation, and failing to provide appropriate communication

  assistance to detainees for medical visits. Am. Compl. ¶¶ 343-355. They allege that Federal

  Defendants have failed to comply with the standard for food services by not ensuring that Plaintiffs

  are being served food that is sanitary or nutritious. Am. Compl. ¶¶ 356-362. And Plaintiffs allege

  that Federal Defendants have failed to comply with CDC guidelines and recommendations for the

  prevention and control of COVID-19, incorporated by reference into the PBNDS, because

  Plaintiffs claim that: detainees in the facility are not appropriately distanced from one another;

  detainees are not provided prompt medical treatment; staff are not properly assigned in the facility;

  COVID-19 prevention practices for the staff are inadequate; the facility is not sufficiently cleaned;

  the facility does not have sufficient personal protective equipment (“PPE”); and Federal Defendants

  have transferred detainees into the facility without testing, quarantining, or screening them. Am.

  Comp. ¶¶ 363-397. As part of their proposed relief on the APA claim and their other claims,

  Plaintiffs seek certain programmatic relief, namely that Federal Defendants create and submit to the

  Court a plan proposing further efforts to mitigate against the spread of COVID-19 at the facility, to

  provide medical care regarding COVID-19, and to improve the quality of the food at the facility. See

  Am. Compl. pp. 111-112. That plan is to be submitted to the Court, subsequently implemented, and

  then Federal Defendants’ compliance with said plan is to be monitored by the Court. See Am.

  Compl. pp. 112-113; see also ECF No. 68-2. Relatedly, Plaintiffs’ Amended Complaint requests that

  the Court “[i]ssue an injunction ordering Federal Defendants to immediately comply with the

  PBNDS Medical Standards, Food Service Standards, and CDC Guidance as incorporated into the

  PBNDS.” Am. Compl. p. 113.

                                                     6
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 7 of 22 PageID# 2078



          Since the filing of the Amended Complaint, Plaintiff Linares Hernandez was removed to

  Guatemala on October 23, 2020 and is no longer in custody at ICA Farmville. See Ex. 1. Plaintiff

  Bazerashvili was subsequently released from custody on November 16, 2020, pursuant to a Fraihat

  custody review. See Ex. 2.

                                           LEGAL STANDARD

  A.      Rule 12(b)(1).

          A court must dismiss any case if it lacks subject matter jurisdiction over the claims. Federal

  Rule 12(b)(1) serves as the appropriate vehicle to challenge the court’s subject matter jurisdiction in

  a particular matter. See, e.g., Coulter v. United States, 256 F. Supp. 2d 484, 486 n.3 (E.D. Va. 2003),

  aff’d, 90 F. App’x 60 (4th Cir. 2004). The plaintiff has the burden of establishing subject matter

  jurisdiction. Williams v. United States, 50 F.3d 299, 304 (4th Cir. 1995). “When a defendant

  challenges subject matter jurisdiction pursuant to Rule 12(b)(1), ‘the district court is to regard the

  pleadings as mere evidence on the issue, and may consider evidence outside the pleadings without

  converting the proceeding to one for summary judgment.’” Evans v. B.F. Perkins Co., a Div. of Standex

  Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R. Co. v.

  United States, 945 F.2d 765, 768 (4th Cir. 1991)).

  B.      Rule 12(b)(6).

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

  claim upon which relief may be granted tests the legal sufficiency of the complaint. Republican Party

  of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering a Rule 12(b)(6) motion, the

  Court should “assume the facts alleged in the complaint are true and draw all reasonable factual

  inferences in [the plaintiff’s] favor.” Burbach Broad. Co. of Delaware v. Elkins Radio Corp., 278 F.3d 401,

  406 (4th Cir. 2002). The Court, however, is not required to accept legal conclusions as true. Bell Atl.

                                                       7
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 8 of 22 PageID# 2079



  Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Conclusory allegations regarding the legal effect of the

  facts alleged” need not be accepted. Labram v. Havel, 43 F.3d 918, 921 (4th Cir. 1995).

                                              ARGUMENT

      I.      THE CLAIMS OF PLAINTIFFS LINARES HERNANDEZ AND
              BAZERASHVILI SHOULD BE DISMISSED AS MOOT.

           The claims by Plaintiffs Jose Linares Hernandez and Vano Bazerashvili as to Federal

  Defendants must be dismissed for lack of subject matter jurisdiction because they are now moot.

  “Federal courts lack jurisdiction to decide moot cases because their constitutional authority extends

  only to actual cases or controversies.” Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983).

  “Stated in its simplest form, ‘a case is moot when the issues presented are no longer live or the

  parties lack a legally cognizable interest in the outcome.’” United States v. Hardy, 545 F.3d 280, 283

  (4th Cir. 2008) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). Recognizing this general

  principle, courts have repeatedly held that “[a] [detainee]’s transfer or release from a particular prison

  generally moots his claims for injunctive and declaratory relief with respect to his conditions of

  confinement there.” Nicholson v. Boakye, 2017 WL 3331775, at *2 (W.D. Va. Aug. 4, 2017). In fact,

  “[u]nder well-established Fourth Circuit precedent, the transfer or release of an inmate from the

  facility where he suffered the challenged conditions ‘moots his claims for injunctive and declaratory

  relief’ pertaining to his imprisonment.” Taylor v. Riverside Reg’l Jail Auth., 2011 WL 6024499, at *4

  (E.D. Va. Dec. 2, 2011) (quoting Incumaa v. Ozmint, 507 F.3d 281, 286–87 (4th Cir. 2007)).

           Here, Plaintiffs Linares Hernandez and Bazerashvili bring Claims I and V against Federal

  Defendants, and those claims seek declaratory and injunctive relief as to the conditions of

  confinement at ICA Farvmille. However, the claims of Plaintiffs Linares Hernandez and

  Bazerashvili are now moot because they are no longer at ICA Farmville—the facility whose

  conditions they challenge in the instant lawsuit. Plaintiff Linares Hernandez was removed to
                                                     8
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 9 of 22 PageID# 2080



  Guatemala upon a final order of removal on October 23, 2020. See Ex. 1; see also ECF No. 127 at 2.

  And Plaintiff Bazerashvili was released from ICA Farmville as a medically at risk individual on

  November 16, 2020. See Ex. 2. Because these Plaintiffs are no longer in ICA Farmville and no

  longer subject to any conditions therein, they no longer have a live case or controversy to seek

  declaratory and injunctive relief from the conditions of confinement at ICA Farmville. Accordingly,

  the claims brought by Plaintiffs Linares Hernandez and Bazerashvili as to Federal Defendants

  should be dismissed.

      II.      PLAINTIFFS’ CLAIM V UNDER THE APA DOES NOT CHALLENGE
               FINAL AGENCY ACTION.

            Separately, Claim V of the Complaint should be dismissed in its entirety for lack of subject

  matter jurisdiction pursuant to Rule 12(b)(1). Although the APA provides a right of action to set

  aside agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in

  accordance with law,” 5 U.S.C. § 706(2)(A), it also provides review of only “[a]gency action made

  reviewable by statute and final agency action for which there is no other adequate remedy in a

  court.” 5 U.S.C. § 704. In short, there must be “final agency action” for suit under the APA. See

  Heckler v. Chaney, 470 U.S. 821, 828 (1985) (noting that the APA provides review “as long as the

  action is a ‘final agency action for which there is no other adequate remedy in a court’”). Whether or

  not there is “reviewable final agency action under the APA” is, in turn, a question of “subject matter

  jurisdiction” under Rule 12(b)(1). Flue-Cured Tobacco Coop. Stabilization Corp. v. U.S.E.P.A., 313 F.3d

  852, 857 (4th Cir. 2002).

            “The term ‘action’ as used in the APA is a term of art that does not include all conduct” on

  the part of the government. Vill. of Bald Head Island v. U.S. Army Corps of Eng’rs, 714 F.3d 186, 193

  (4th Cir. 2013); see also Hearst Radio v. FCC, 167 F.2d 225, 227 (D.C. Cir. 1948) (“The difficulty with

  the appellant company’s position is that the Administrative Procedure Act does not provide review
                                                   9
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 10 of 22 PageID# 2081



  for everything done by an agency.”). That is, the requirement of “agency action,” under 5 U.S.C. §

  704, specifically applies to “circumscribed, discrete agency action,” which can be the basis for suit

  under the APA, but this term excludes on-going agency action or programs and thereby does not

  allow for APA claims that are “broad programmatic attack[s].” Norton, 542 U.S. at 62, 64. Thus,

  “[w]hile a single step or measure is reviewable, an on-going program or policy is not, in itself, a ‘final

  agency action’ under the APA.” Cobell v. Norton, 240 F.3d 1081, 1095 (D.C. Cir. 2001). In other

  words, plaintiffs cannot bring suit under the APA when they do not challenge a discrete measure but

  rather seek “wholesale improvement of [a] program by court decree.” Lujan v. Nat’l Wildlife Fed’n,

  497 U.S. 871, 891 (1990); see also Norton, 542 U.S. at 64 (stating that the APA’s “limitation to discrete

  agency action precludes the kind of broad programmatic attack [to an agency program]”). In fact,

  “[t]he obvious inability for a court to function in such a day-to-day managerial role over agency

  operations is precisely the reason why the APA limits judicial review to discrete agency actions.”

  Vill. of Bald Head Island, 714 F.3d at 194. Accordingly, the Fourth Circuit has recognized that

  “[w]hen challenging agency action—whether it be a particular action or a failure to act altogether—

  the plaintiff must . . . identify specific and discrete governmental conduct, rather than launch a

  ‘broad programmatic attack’ on the government’s operations.” City of New York, 913 F.3d at 431; see

  also Stogsdill v. Azar, 765 F. App’x 873, 878 (4th Cir. 2019) (noting the APA’s basic presumption of

  judicial review “does not extend to an agency’s continuing operations or to ‘broad programmatic

  attack[s] on the government’s operation’”) (citation omitted).

          Here, Plaintiffs’ challenge to Federal Defendants’ compliance with the PBNDS is not

  cognizable “final agency action” that can be challenged under the APA. Plaintiffs do not seek to

  enjoin a discrete decision not to follow the PBNDS wholesale or any other specific decision.

  Rather, they seek to force Federal Defendants into following these standards as Plaintiffs see fit and

                                                     10
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 11 of 22 PageID# 2082



  to force Federal Defendants to institute systemic measures whereby Federal Defendants will follow

  Plaintiffs’ reading of the PBNDS and be habitually monitored in their compliance. See Am. Compl.

  pp. 112-113. This is just the sort of “programmatic attack” that the Supreme Court has rejected as a

  basis for suit under the APA. Indeed, the Fourth Circuit has expressly held that this type of claim is

  improper because, under the APA, courts may “review only those acts that are specific enough to

  avoid entangling the judiciary in programmatic oversight, clear enough to avoid substituting judicial

  judgments for those of the executive branch, and substantial enough to prevent an incursion into

  internal agency management.” City of New York, 913 F.3d at 432.

          Decisions from the Fourth Circuit and this Court are squarely on point as to why Plaintiffs’

  APA claim does not challenge final agency action. The Fourth Circuit’s decision in City of New York,

  for one, is directly applicable. There, plaintiffs filed suit against the Department of Defense seeking

  to force its “more thorough compliance” with a background check system whereby the National

  Instant Criminal Background Check System Improvement Amendments Act of 2007 or NIAA

  imposed an affirmative duty on agencies to report disqualifying information to be used in

  background checks for firearms sales. Id. at 427, 429. The district court dismissed that suit for lack

  of a final agency action, and the Fourth Circuit agreed. The Fourth Circuit correctly concluded that

  plaintiffs brought a “broad programmatic attack” and did not challenge a “discrete agency action”

  because plaintiffs sought to enforce the agency’s compliance with its statutory mandate to their

  liking and have a court “supervise [the] agency’s compliance with [the] broad statutory mandate of

  the NIAA.” Id. at 433-34 (quotation omitted). Plaintiffs thus were not challenging final agency

  action as they were not focused on a “discrete action” but rather seeking to implement defendants’

  “wholesale compliance with an entire administrative system.” Id. at 433, 435. In City of New York, as

  here, the essence of the plaintiffs’ challenge went directly against the “APA’s discreteness

                                                    11
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 12 of 22 PageID# 2083



  requirement [which] exists to avoid placing the courts in th[e] exact position” of having “to function

  in such a day-to-day managerial role over agency operations.” Id. at 434.

          Likewise, this Court has recognized that programmatic challenges are not cognizable under

  the APA and must be dismissed for lack of subject matter jurisdiction. See Orbital, 2017 WL

  2982010, at *7. In Orbital, plaintiffs brought suit against the Defense Advanced Research Projects

  Agency (“DARPA”) and its acting director alleging that a program that DARPA had instituted

  violated a presidential policy directive and therefore violated the APA. See id. at *1. This Court

  dismissed that action for lack of subject matter jurisdiction, noting that plaintiffs were challenging

  the implementation of an entire program, rather than a discrete agency action. Id. at *6. And, as the

  Fourth Circuit did in City of New York, the Court rejected the argument that plaintiffs’

  “programmatic challenge” could otherwise be converted into a justiciable suit “by pointing to one or

  more component contracts or agreements” that were part of that challenge. Id. at *7.

          More recently, other courts have rejected APA claims—like those of Plaintiffs—for not

  challenging final agency action where the crux of the claims was to have ICE enforce its standards to

  the plaintiffs’ liking amidst COVID-19. In C.G.B. v. Wolf, the plaintiffs alleged that the federal

  defendants violated the APA by failing to abide by requirements set out in a document, entitled the

  COVID-19 Pandemic Response Requirements (“PRR”), which includes more definitive measures

  designed to prevent the spread of COVID-19 in detention facilities. 2020 WL 2935111 at *2. The

  court found that the plaintiffs’ “APA claim [wa]s premised on ICE’s alleged failure to implement the

  PRR in the various detention facilities at which [p]laintiffs are housed,” but that this was not “final

  agency action” as “allegations of ‘general deficiencies in [ICE’s] compliance’ with the PRR in its day-

  to-day operations of detention facilities across the country ‘lack the specificity requisite for agency

  action.’” Id. at *33 (citation omitted). As a result, the plaintiffs were seeking to mount a

                                                     12
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 13 of 22 PageID# 2084



  programmatic challenge, which was bolstered by the point that the “[p]laintiffs [did] not identify any

  discrete final agency decision not to implement the PRR.” Id.

          Plaintiffs’ APA claim is a programmatic challenge much like those rejected in the

  aforementioned decisions whereby Plaintiffs are seeking the Federal Defendants’ “more thorough

  compliance” with the PBNDS, as Plaintiffs deem proper. City of New York, 913 F.3d at 427. That

  point is abundantly clear by looking at Plaintiffs’ requested relief, which does not seek to invalidate

  or enforce a specific and discrete agency action—instead it seeks a broad “reform [of] conditions” at

  ICA Farmville and to have the Court “[r]etain jurisdiction and monitor Defendants’ compliance.”

  Am. Compl. pp. 111, 113. Even Plaintiffs’ relief of having the court “order[] Federal Defendants to

  immediately comply with the PBNDS Medical Standards, Food Service Standards, and CDC

  Guidance” is not a straightforward request for an on-off decision but would instead entail

  micromanaging Federal Defendants’ operational efforts. Plaintiffs’ APA claim would thus require

  the Court to “supervise an agency’s compliance” when “[t]he APA’s discreteness requirement exists

  to avoid placing the courts in this exact position. City of New York, 913 F.3d at 433-34. But this

  Court cannot do that.

          Plaintiffs may seek to justify their APA claim as being grounded in Federal Defendants’

  alleged “multiple discrete,” Am. Compl. ¶¶ 472, 474, failures to follow the PBNDS standards, but

  the Fourth Circuit’s decision in City of New York also recognizes that a series of individual violations

  cannot be the basis for a claim that seeks broad relief under the APA. See id. at 433. 4 There, the


  4
   Even assuming, without conceding, that this argument is persuasive, the PBNDS directs ICE
  detention facilities to maintain plans to address the management of infectious and communicable
  diseases and to work in coordination with public health authorities and, in many provisions, sets out
  general standards rather than finite mandates. See ICE, Performance-Based National Detention Standards
  261 (2011), https://www.ice.gov/doclib/detention-standards/2011/pbnds2011r2016.pdf.
  Plaintiffs’ Amended Complaint sets out a number of standards that allegedly have been violated but
  even then the relief Plaintiffs seek for these alleged violations is programmatic underscoring that
                                                       13
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 14 of 22 PageID# 2085



  Fourth Circuit rejected the notion that the plaintiffs’ claims were “simply an aggregation of many

  small claims, each one seeking to compel the individual reports required by the NIAA,” making the

  alleged violations of the NIAA “pervasive.” Id. at 433-34. The Fourth Circuit did not countenance

  this argument, holding that “any limit on programmatic assessment would be rendered meaningless

  if such an argument prevailed.” Id. at 433.

          In the end, Plaintiffs’ APA claim is unlike the kind of cognizable APA claims that challenge

  discrete agency action, such as a failure to take a specific action required by statute or a single

  decision to withdraw a particular program or benefit wholesale. See, e.g., Dep’t of Homeland Security v.

  Regents of Univ. of Cal., 140 S. Ct. 1891, 1905, 1909 (2020) (challenging the particular decision to

  withdraw the Deferred Action for Childhood Arrivals program); South Carolina v. United States, 907

  F.3d 742, 755 (4th Cir. 2018) (challenging the Department of Energy’s failure to achieve a specific

  production objective to remove plutonium from South Carolina imposed explicitly by statute); Hyatt

  v. U.S. Patent & Trademark Office, 110 F. Supp. 3d 644, 651 (E.D. Va. 2015) (“[P]laintiff here seeks to

  compel essentially a yes or a no from the PTO on his patent applications, a discrete task quite unlike

  managing public lands, planning a reclamation project, or implementing the Fair Housing Act.”).

  Rather, Plaintiffs’ APA claim takes issue with the Federal Defendants’ manner of compliance with

  the PBNDS at ICA Farmville. Because such a claim does not challenge final agency action and

  would otherwise draw this Court into supervising Federal Defendants’ compliance with their own



  Plaintiffs’ APA claim does not meet the requirement of challenging final agency action. At its most
  discrete, the Amended Complaint seeks to maintain the existing injunction against transfers into
  ICA Farmville, Am. Compl. p. 113 based on Plaintiffs’ allegations that prior transfers violated the
  CDC Guidance, see Am. Compl. ¶¶ 364-372. But even then Plaintiffs’ requested relief is
  programmatic and highlights that their APA claim does not challenge final agency action. Rather
  than seeking discrete relief with respect to transfers, Plaintiffs ask that the injunction be maintained,
  somewhat amorphously, until “Defendants can demonstrate that such transfer will not endanger
  Plaintiffs’ or others’ health and abides by CDC guidelines.” Am. Compl. pp. 112-113.
                                                      14
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 15 of 22 PageID# 2086



  flexible standards, the Court should dismiss Plaintiffs’ APA claim for lack of subject matter

  jurisdiction.

          III.    PLAINTIFFS’ CLAIM V UNDER THE APA IS NOT COGNIZABLE
                  UNDER ACCARDI .

          For the reasons previously discussed, Plaintiffs do not have a cognizable APA claim because

  they are not challenging final agency action. Because the requirement of a final agency action is a

  jurisdictional prerequisite to filing suit under the APA in this Circuit, Flue-Cured Tobacco Coop.

  Stabilization Corp., 313 F.3d at 857, Plaintiffs’ Accardi claim, even if cognizable, would fail for not

  meeting this jurisdictional prerequisite. In fact, other courts have recognized that Accardi claims, if

  properly brought pursuant to the APA, must meet this requirement of final agency action. See

  C.G.B., 2020 WL 2935111, at *32 (finding that plaintiffs’ “Accardi claims are nonetheless barred

  because they are not based on final agency action” under the APA). But assuming without

  conceding that Plaintiffs meet this jurisdictional threshold, their APA claim must be dismissed under

  Rule 12(b)(6) because Plaintiffs do not have a claim under the Accardi doctrine. 5

          Much like with the overall flaw of Plaintiffs’ challenge to final agency action, Plaintiffs’

  Accardi claim fails because it challenges Federal Defendants’ operational compliance with the

  PBNDS and seeks to craft a wholly novel sort of claim under Accardi. 6 Accardi itself did not go this


  5
    Federal Defendants separately contend that they have not violated the PBNDS, but because any
  argument on this ground would require going outside of the pleadings on a Rule 12(b)(6) motion,
  Federal Defendants do not move to dismiss on this basis. In the event that this Court finds that
  Plaintiffs’ APA claim can go forward, Federal Defendants will reserve this argument for summary
  judgment.
  6
    Plaintiffs separately seem to suggest another case as the basis for their Accardi claim when asserting
  that “a fundamental principle of administrative law is that an ‘agency must follow its own rules.’”
  Am. Compl. ¶ 476 (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 549 (2009) (Breyer, J.
  dissenting)). However, Fox did not deal with the Accardi doctrine but dealt with the requirement that
  agencies must provide a sufficient explanation for final agency action under the standard set out
  under Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut. Automobile Ins. Co., 463 U.S. 29
  (1983), particularly when an agency changes course in its decisionmaking. Fox specifically dealt
                                                        15
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 16 of 22 PageID# 2087



  far or even contemplate the kind of challenge that Plaintiffs seek to bring. A brief review of the

  origins of the Accardi doctrine underscores this point. Accardi involved a petitioner who applied to

  the Board of Immigration Appeals for the suspension of his deportation under the then-operative

  Immigration Act. 347 U.S. at 261-263. However, before the Board could act on petitioner’s

  application, the Attorney General of the United States released a confidential list of “unsavory

  characters” whom he believed should be deported and petitioner was on that list; the Board then

  subsequently denied petitioner’s application. Id. at 263-264. In federal court, the petitioner asserted

  in habeas that the Attorney General’s list constituted prejudgment of petitioner’s application, that

  this list had resulted in the denial of his application, and that this denial consequently violated

  specific federal regulations that required the Board to exercise its own discretion, independent of the

  Attorney General, in considering applications. Id. at 266. On review, the Supreme Court

  “object[ed] to the Board’s alleged failure to exercise its own discretion, contrary to existing valid

  regulations” and reversed for subsequent consideration of petitioner’s application in order to

  provide him with the “due process required by the regulations in such proceedings.” Id. at 266, 268.

  In short, the Supreme Court in Accardi recognized that an agency acted unlawfully when it failed to

  follow a discrete command in its own regulations in considering petitioner’s application, thereby

  frustrating procedural due process. See United States v. Heffner, 420 F.2d 809, 812 (4th Cir. 1969)

  (“The failure of the Board and of the Department of Justice to follow their own established

  procedures was held a violation of due process.”).

          Subsequent caselaw under Accardi has similarly recognized that discrete failures by agencies

  to follow their own established regulations, rules, and procedures may be set aside when they bear


  whether the Federal Communications Commission provided such a sufficient explanation when it
  changed how it would enforce its so-called indecency ban. See id. at 513-516. For the reasons
  mentioned herein, Plaintiffs do not challenge final agency action.
                                                    16
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 17 of 22 PageID# 2088



  on an individual’s right to a fair hearing, as was the case in Accardi. But see Montilla v. I.N.S., 926 F.2d

  162, 167 (2d Cir. 1991) (“To be sure, the cases are not uniform in requiring that every time an

  agency ignores its own regulation its acts must subsequently be set aside.”); Wilkinson v. Legal Servs.

  Corp., 27 F. Supp. 2d 32, 64 (D.D.C. 1998) (“[T]here is no presumption that every general guideline

  is a binding rule. Due regard must be given to an agency’s legitimate interest in setting forth general

  goals and procedures without having a court transmogrify those guidelines into binding norms.”)

  (quotation omitted). In Service v. Dulles, 354 U.S. 363, 388-389 (1957), the Supreme Court once again

  applied the Accardi doctrine to set aside the discharge of a State Department employee by the

  Secretary of State. The Court concluded that the Secretary violated agency regulations governing the

  discharge of employees by issuing his own termination decision and by not making a judgment

  based on the evidence in the case. See id. at 388-389. In Heffner, the Fourth Circuit then applied the

  doctrine to reverse a defendant’s conviction for tax fraud after an IRS agent failed to follow

  regulations requiring the agent to notify the defendant that he was suspected of tax fraud and

  regulations that required IRS agents to comply with the warnings required by Miranda v. Arizona, 384

  U.S. 436 (1966). 420 F.2d at 811-812. And since Accardi, other courts have continued to recognize

  “[t]he Accardi doctrine [as] a ‘judicially-evolved rule ensuring fairness in administrative proceedings’

  [which requires] ‘that the rules promulgated by a federal agency, which regulate the rights and

  interests of others, are controlling upon the agency.’” Clarry v. United States, 85 F.3d 1041, 1047 (2d

  Cir. 1996) (quoting Montilla, 926 F.2d at 166); see also Lopez v. FAA, 318 F.3d 242, 246 (D.C. Cir.

  2003) (holding that Accardi “require[s] agencies to abide by internal, procedural regulations”).

          A common thread throughout these decisions and the body of caselaw around the Accardi

  doctrine is that these cases involved claims for discrete failures by agencies to follow their rules or

  regulations and involved instances mirroring the procedural due process underpinnings of Accardi

                                                      17
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 18 of 22 PageID# 2089



  itself. What these cases did not involve, however, were claims under Accardi to seek broad structural

  remedies for alleged substantive violations. Indeed, such a claim would violate the requirement of

  final agency action as previously mentioned and the general principle in administrative law that a

  court is “not to substitute its judgment for that of the agency.” State Farm, 463 U.S. at 43. Plaintiffs’

  Accardi claim does just that. Plaintiffs assert that the agency has violated its own guidelines but

  rather than having agency action set aside or seeking a discrete remedy, Plaintiffs seek programmatic

  changes to the operation of ICA Farmville. Accardi does not stretch this far, and Federal

  Defendants are not aware of any decision from the Supreme Court, the Fourth Circuit, or this Court

  recognizing such a claim seemingly untethered from the foundations of Accardi.

          Unsurprisingly, other courts have rejected the sort of COVID-19, conditions-of-

  confinement-related Accardi claim that Plaintiffs bring here. In C.G.B., the district court, as

  previously discussed, addressed plaintiffs’ claim that federal defendants violated the APA by failing

  to abide by the requirements in the PRR, which, like the instant APA claim, was “based on the

  Accardi doctrine.” 2020 WL 2935111, at *23. The C.G.B. court rejected plaintiffs’ APA claim for

  lack of final agency action but in the alternative also rejected the APA claim because “it [was] far

  from clear that the PRR are the type of rules or regulations that can be enforced through the Accardi

  doctrine.” Id. at *34. The court recognized that plaintiffs’ claim was drastically different from the

  cases applying Accardi as plaintiffs sought much wide-ranging relief and were arguing that the PRR

  “create[d] substantive due process rights,” a far cry from the procedural due process origins of

  Accardi. Id. at *34. 7 Thus, the C.G.B. court held that the plaintiffs could not raise an Accardi claim



  7
   The C.G.B. decision specifically noted this point in contrasting the challenge before it from a prior
  District of Columbia case, Damus v. Nielsen, 313 F. Supp. 3d 317, 336, 341 (D.D.C. 2018), which
  recognized an Accardi claim seeking to compel ICE to follow discrete procedural requirements for
  assessing eligibility for release of asylum seekers.
                                                       18
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 19 of 22 PageID# 2090



  under the APA. Id.; see also D.A.M., 2020 WL 4218003, at *13 (holding that petitioners’ claim for an

  expansive remedy based on the CDC guidelines “f[e]ll outside the Accardi doctrine”).

          Another recent case, A.S.M. v. Warden, Stewart Cty. Det. Ctr., 2020 WL 2988307 (M.D. Ga.

  June 3, 2020), rejected an almost identical claim to the one that Plaintiffs assert here. In A.S.M.,

  immigration detainees at another detention facility brought suit for their conditions of confinement

  in light of COVID-19 seeking as relief either immediate release or that respondents “be ordered to

  institute measures that reasonably protect [petitioners] from the risk of infection with the

  coronavirus.” Id. at *1. Among other claims, petitioners asserted an Accardi claim alleging that

  respondents failed to comply with CDC guidance as referenced in the PBNDS. Id. at *8. The

  A.S.M. court, however, rejected this Accardi claim outright holding that “[p]etitioners [sought] to

  unmoor Accardi from its analytical anchor—due process” and “[sought] to convert a constitutional

  conditions of confinement claim into a negligence-type action, using operating policies for

  maintaining safe and healthy facilities as the standard of care.” Id. Finding no circuit court opinion

  or any substantial body caselaw applying Accardi to such a situation, 8 the A.S.M. court “decline[d]

  [p]etitioners’ invitation to extend Accardi, particularly given that it would have so little company in

  doing so.” Id.; see also id. at *9 (“Other Accardi type cases in this Circuit address situations in which

  an agency failed to follow certain formally adopted procedures that are designed for the benefit of

  persons relying upon them. The Guidance here has nothing to do with this type of procedural

  process.”). The A.S.M. court also recognized the potential consequences of extending Accardi to


  8
   The A.S.M. court “acknowledge[d] that one district judge . . . ha[d] recognized an Accardi claim
  under similar circumstances.” Id. at *8 n.5 (citing Gayle v. Meade, 2020 WL 2086482, at *6 (S.D. Fla.
  Apr. 30, 2020), order clarified, 2020 WL 2203576 (S.D. Fla. May 2, 2020)). However, that decision,
  Gayle, did not wrestle with whether the claim before it fit within the line of Accardi caselaw and has
  not been followed by subsequent cases in the Southern District of Florida or elsewhere to Federal
  Defendants’ knowledge. See A.S.M., 2020 WL 2988307, at *8 n.5 (citing Matos v. Lopez Vega, 2020
  WL 2298775, at *12 (S.D. Fla. May 6, 2020)).
                                                     19
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 20 of 22 PageID# 2091



  petitioners’ structural claim regarding a detention facility’s compliance or alleged noncompliance

  with the PBNDS or CDC guidance. Specifically, the court found that this extension “would

  establish a standard for detention centers and prisons to meet that is far more rigorous than well

  accepted constitutional requirements” so that “[e]very federal detention facility and prison in the

  country would be subjected to an Accardi claim any time they failed to follow an operational

  procedure.” Id. at *9.

          The same is true of Plaintiffs’ claim here. It does not fit within Accardi or subsequent

  caselaw following Accardi, and it would extend that doctrine so as to require Federal Defendants to

  provide broad, programmatic relief regarding their own flexible operational procedures, the PBNDS.

  As such, even if Plaintiffs’ APA claim meets the jurisdictional prerequisite of final agency action,

  they do not have a cognizable APA claim under the Accardi doctrine.

                                             CONCLUSION

          For the foregoing reasons, Federal Defendants respectfully request that the Court dismiss

  the claims of Plaintiffs Linares Hernandez and Bazerashvili against Federal Defendants as moot and

  dismiss Claim V in its entirety.



  Dated: November 16, 2020                                Respectfully submitted,

                                                          G. ZACHARY TERWILLIGER
                                                          UNITED STATES ATTORNEY

                                                  By:     /s/
                                                          YURI S. FUCHS
                                                          Assistant United States Attorney
                                                          Office of the United States Attorney
                                                          2100 Jamieson Avenue
                                                          Alexandria, Virginia 22314
                                                          Tel:    (703) 299-3872
                                                          Fax: (703) 299-3983
                                                          Email: yuri.fuchs@usdoj.gov
                                                     20
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 21 of 22 PageID# 2092



                                            Counsel for Federal Defendants




                                       21
Case 1:20-cv-00821-LMB-JFA Document 131 Filed 11/16/20 Page 22 of 22 PageID# 2093



                                  CERTIFICATE OF SERVICE

        I do hereby certify that on this 16th day of November, 2020, I have electronically filed the

  foregoing using the CM/ECF system.




                                              _______/s/______
                                              Yuri S. Fuchs
                                              Assistant U.S. Attorney
                                              U.S. Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Tel: (703) 299-3872
                                              Fax: (703) 299-3983
                                              Email: yuri.fuchs@usdoj.gov
                                              Counsel for Federal Defendants




                                                22
